                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES--GENERAL

Case No. EDCV 19-1872-JLS (JPR)                   Date: March 27, 2020
Title: Poole v. Milusnic et al.
============================================================
DOCKET ENTRY: Order Dismissing FAC With Leave to Amend
===========================================================
PRESENT:
               HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                            Bea Martinez                              n/a
                            Deputy Clerk                          Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANTS:
      None Present                                   None Present

PROCEEDINGS: (IN CHAMBERS)

       On September 16, 2019, Plaintiff, a federal inmate proceeding pro se, filed a
civil-rights action in the Southern District of California; on September 27, it was
transferred here. On October 11, 2019, he stated new factual allegations in a “motion
for supplement complaint.” He sues four employees of FCI-Victorville — Warden
L.J. Milusnic, Assistant Warden C. Swain, and correctional officers Johnson and
Patrick1 — in their official and individual capacities.

       On December 2, 2019, the Court dismissed the Complaint and Supplemental
Complaint with leave to amend, finding that their allegations largely failed to state a
claim on which relief might be granted. Specifically, the Court construed Plaintiff’s
lawsuit challenging the actions of federal employees, which he improperly brought
under 42 U.S.C. § 1983, as arising under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), and found that he could not assert
Bivens claims against Defendants in their official capacity. The Court further noted
that although his allegations against Johnson and Patrick were “likely sufficient to
state a deliberate-indifference-to-medical-needs claim,” he had not “sufficiently
alleged that Milusnic and Swain were liable for that purported constitutional
violation.” (Order Dismissing Compl. & Suppl. Compl. at 10-11.) The Court also
warned Plaintiff that if he wished to recover damages for pain and suffering, he had
to allege the physical harm he suffered with greater particularity. (Id. at 11 n.7.)

      1
          Plaintiff does not supply a second name for Johnson or Patrick.
MINUTES FORM 11                                                Initials of Deputy Clerk:bm
CIVIL-GEN
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES--GENERAL

Case No.: EDCV 19-1872-JLS (JPR)                                                                 March 27, 2020
          Poole v. Milusnic                                                                             Page 2

---------------------------------------------------------------------------------------------------------------------



      The Court instructed Plaintiff that if he desired to pursue any of his claims, he
had to file a first amended complaint with 28 days, remedying the deficiencies
discussed. The FAC had to “be complete in and of itself, without reference to the
Complaint, the Supplemental Complaint, or any other pleading, attachment, or
document.” (Id. at 14.)

       On March 10, 2020, Plaintiff filed the FAC. But although the original
Complaint was drafted on a standard civil-rights complaint form, the FAC was not.
Instead, what he calls the FAC is a list of allegations, separated by Defendant and
topic. His new allegations successfully address some of the Court’s concerns. For
instance, he alleges in greater detail what injuries he sustained when he fell in his
non-handicap-accessible cell. (See FAC at 10-13.) He also provides additional
details about the damage that made the shower in his new cell dangerous. (See id. at
9.) And the new allegations about Swain’s and Milusnic’s awareness of his
predicament and needs might be sufficient to state a deliberate-indifference claim
against them.2 (See id. at 2-6.)

      But because Plaintiff frames the FAC as a series of responses to concerns in the
Court’s dismissal order instead of a new complaint that is “complete in and of itself,”


         2
         The allegations in the FAC, particularly those concerning Swain’s and
Milusnic’s alleged deliberate indifference, allude to conduct that occurred after
Plaintiff filed the original Complaint. Under Federal Rule of Civil Procedure 15(d),
“[o]n motion and reasonable notice, the court may, on just terms, permit a party to
serve a supplemental pleading setting out any transaction, occurrence, or event that
happened after the date of the pleading to be supplemented.” If any Defendants are
ultimately served in this case, they may seek any relief they believe appropriate
concerning the supplemental allegations.


MINUTES FORM 11                                                                       Initials of Deputy Clerk:bm
CIVIL-GEN
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES--GENERAL

Case No.: EDCV 19-1872-JLS (JPR)                                                                 March 27, 2020
          Poole v. Milusnic                                                                             Page 3

---------------------------------------------------------------------------------------------------------------------


as the Court instructed he must do, it is unclear what claims he is bringing and against
whom. And although some of the new allegations may be sufficient to address the
Court’s concerns when read in context with the original Complaint, when evaluated
on their own, as they must be, the FAC’s allegations fail to present a coherent,
chronological narrative about the conduct Plaintiff alleges violated his constitutional
rights. He also omits many of the allegations in the Complaint and Supplemental
Complaint that led the Court to find that his allegations were likely sufficient to state
a deliberate-indifference-to-medical-needs claim against Johnson and Patrick. For
instance, missing from the FAC are any specific allegations that Johnson and Patrick
were deliberately indifferent to his medical needs because they knowingly
disregarded several status sheets calling for him to be housed in a handicap-accessible
cell, making dismissive comments in the process. (Cf. Compl. at 5, 8-10 & Exs. B at
1-3, C at 1-2, D at 1, E at 1, F at 1 (alleging that medical staff had ordered that he be
housed in “handicapped cell” and attaching relevant medical records and status
sheets); Compl. at 5, 8 (alleging that he showed Johnson and Patrick status sheets
when they placed him in non-handicap-accessible cell).)3

         If Plaintiff desires to pursue any of his claims, he is ORDERED to file a second


         3
        Plaintiff does not name all of the parties in the “title of the [FAC],” which he
is required to do under Rule 10(a) of the Federal Rules of Civil Procedure. He also
did not sign the FAC, in violation of Rule 11(a) and Local Rule 11-1. He must sign
any amended complaint he files and must list the names of all Defendants in the
proper space in the caption or it will be subject to dismissal on those bases alone. See
Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (as amended); Stephens v.
St. Francis Med. Ctr., No. CV 15-5568 R(JC), 2017 WL 3614420, at *1 n.1 (C.D. Cal.
Aug. 22, 2017) (finding unsigned second amended complaint deficient under Rule
11(a)).



MINUTES FORM 11                                                                       Initials of Deputy Clerk:bm
CIVIL-GEN
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES--GENERAL

Case No.: EDCV 19-1872-JLS (JPR)                                                                 March 27, 2020
          Poole v. Milusnic                                                                             Page 4

---------------------------------------------------------------------------------------------------------------------


amended complaint within 28 days of the date of this order, remedying the
deficiencies discussed above. The SAC should bear the docket number assigned to
this case; be labeled “Second Amended Complaint”; be complete in and of itself,
without reference to the original Complaint, Supplemental Complaint, FAC, or any
other pleading, attachment, or document; and be signed by Plaintiff. The Clerk is
directed to provide Plaintiff with a Central District of California Civil Rights
Complaint Form, CV-66, to facilitate his filing of an organized and coherent SAC if
he elects to proceed with this action. He is warned that if he fails to timely file a
sufficient SAC, the Court may dismiss this action entirely on the grounds set
forth above or for failure to diligently prosecute.




MINUTES FORM 11                                                                       Initials of Deputy Clerk:bm
CIVIL-GEN
